
	

114 HR 2091 : Child Support Assistance Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2091
		IN THE SENATE OF THE UNITED STATES
		October 7, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Fair Credit Reporting Act to clarify the ability to request consumer reports in
			 certain cases to establish and enforce child support payments and awards.
	
	
 1.Short titleThis Act may be cited as the Child Support Assistance Act of 2015. 2.Requests for consumer reports by State or local child support enforcement agenciesParagraph (4) of section 604(a) of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)(4)) is amended—
 (1)in subparagraph (A), by striking or determining the appropriate level of such payments and inserting , determining the appropriate level of such payments, or enforcing a child support order, award, agreement, or judgment;
 (2)in subparagraph (B)— (A)by striking paternity and inserting parentage; and
 (B)by adding and at the end; (3)by striking subparagraph (C); and
 (4)by redesignating subparagraph (D) as subparagraph (C).  Passed the House of Representatives October 6, 2015.Karen L. Haas,Clerk 